Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 7: an adjusting mechanism configured such that the guide body can be rotated about the body longitudinal axis.
Claim 8: an adjusting mechanism configured such that the body longitudinal axis can be tilted relative to the tool longitudinal axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Specifically:
Claim 7 recites “adjusting mechanism is configured such that the guide body can be rotated about the body longitudinal axis”
Claim 8 recites “adjusting mechanism is configured such that the body longitudinal axis can be tilted relative to the tool longitudinal axis”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the body longitudinal axis”, however, it is unclear which “body” is being referred to.  Examiner has interpreted the “body” as the “guide body”.
Claim 7 recites “adjusting mechanism is configured such that the guide body can be rotated about the body longitudinal axis” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the adjusting mechanism is configured such that the guide body can be 
Claim 7 further recites “the body longitudinal axis”, however, it is unclear which “body” is being referred to.  Examiner has interpreted the “body” as the “guide body”.
Claim 8 recites “adjusting mechanism is configured such that the body longitudinal axis can be tilted relative to the tool longitudinal axis” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that such an adjustability, which, depending on the design variant, is realized alone, together with one of the aforementioned adjustment variants.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the tilting.  As would be recognized by those of ordinary skill in the art, there are many different ways to effect tilting of the body longitudinal axis relative to the tool longitudinal axis. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which 
Claim 8 further recites “the body longitudinal axis”, however, it is unclear which “body” is being referred to.  Examiner has interpreted the “body” as the “guide body”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 7, as described above, the disclosure does not provide adequate structure to perform the claimed function of rotating the guide body about the body longitudinal axis.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described 
Regarding claim 8, as described above, the disclosure does not provide adequate structure to perform the claimed function of tilting the body longitudinal axis relative to the tool longitudinal axis.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janiszewski (US 3,981,210).
Regarding claim 1, Janiszewski discloses a machining tool 10 for processing a bore of a workpiece (See Figure 1); comprising a cutting body extending in the direction of a tool longitudinal axis (Note: the portion of the machining tool including the cutting element 16) and having at least one circumferentially arranged cutting element 16, characterized by a guide body 26, which adjoins the cutting body in the direction of the tool longitudinal axis (See Figure 1), is fastened to the cutting body (Col. 1, Lines 63-67) 
Regarding claim 2, Janiszewski discloses wherein the guide body 26 comprises a body longitudinal axis (Note: the axis of the axle 32) which, during use, is arranged offset to the tool longitudinal axis (See Figures 1 and 3).
Regarding claim 3, Janiszewski discloses the guide body 26 can be displaced radially relative to the tool longitudinal axis by means of an adjusting mechanism 36 (Col. 1, Line 67-Col. 2, Line 2) (Note: the adjustment mechanism is being interpreted under 35 U.S.C. 112(f) as an adjustment screw capable of adjusting the radial position of the guide body with respect to the tool body).
Regarding claim 4, Janiszewski discloses the guide body 26 longitudinal axis is aligned parallel to the tool longitudinal axis (See Figure 1) and that, in order to realize a degree of freedom, the adjusting mechanism is configured such that the body longitudinal axis can be displaced in radial direction relative to the tool longitudinal axis (Note: the adjustment mechanism is being interpreted under 35 U.S.C. 112(f) as an adjustment screw capable of adjusting the radial position of the guide body with respect to the tool body).
Regarding claim 6, Janiszewski discloses the adjusting mechanism comprises a guide rail or guide groove 30 (Note: radial slot 30 is being considered the guide groove), 
Regarding claim 7, Janiszewski discloses in order to realize a degree of freedom, the adjusting mechanism is configured such that the guide body 26 can be rotated about the body longitudinal axis (See Figures 1 and 3) (Note: the guide body is in the form of a rotatable bearing) (Col. 2, Lines 3-6).
Regarding claim 11, Janiszewski discloses the cutting body circumferentially comprises a plurality of cutting elements 58,60 which, viewed in the direction of the tool longitudinal axis, are arranged in a line (See Figure 4).
Regarding claim 12, Janiszewski discloses viewed in the direction of the tool longitudinal axis, a shaft 14 adjoins the cutting body opposite to the guide body 26 (See Figure 1).
Regarding claim 13, Janiszewski discloses a processing device for processing workpieces comprising a machine tool having a spindle 12 without an alignment mechanism, characterized by a machining tool 10 according to Claim 1, wherein the machining tool is directly connected to the spindle (See Figure 1).
Regarding claim 14, Janiszewski discloses a method for processing workpieces by means of a processing device comprising a machine tool having a spindle 12 and comprising a machining tool 10 according to Claim 1, wherein a preload force is generated with the aid of the guide body during use (Col. 2, Lines 31-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janiszewski (US 3,981,210) in view of Janiszewski (US 3,795,160), hereinafter Janiszewski’160.
Regarding claim 8, Janiszewski discloses the machine tool of claim 1 as set forth above.  Janiszewski does not disclose wherein the adjusting mechanism is configured such that the body longitudinal axis can be tilted relative to the tool longitudinal axis.  Janiszewski’160 discloses an adjustment mechanism 28,26 and a guide body 24 that can be tilted relative to a tool longitudinal axis (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Janiszewski, in view of Janiszewski’160, such that the adjusting mechanism is configured such that the body longitudinal axis can be tilted relative to the tool longitudinal axis in order to allow the machine tool to machine a tapered surface.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janiszewski (US 3,981,210) in view of WO-2014/195007-A, hereinafter WO’007.
Regarding claim 9, Janiszewski discloses the machine tool of claim 1 as set forth above.  Janiszewski further discloses wherein the mass of the guide body 26 is 
Regarding claim 10, Janiszewski discloses the machine tool of claim 1 as set forth above. Janiszewski further discloses wherein the at least one cutting element 16 is guided along a cutting circle having a cutting radius (See Figure 1), and that, during rotation around the tool longitudinal axis, the at least one guide element 26 is guided along a guide circle having a guide radius (See Figures 1 and 3). Janiszewski does not disclose wherein the guide radius is greater than or equal to the cutting radius. WO’007 discloses a machine tool (See Figures 1 and 2) including a guide body 14 having a guide radius and a cutting body 12 having cutting radius wherein the guide radius is equal to the cutting radius (See Figure 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Janiszewski, in .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722